IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
‘g. * MAG. NO.
*
BRIANNA SCHNEIDER :
RDER REGARDIN F VIDEO CONEE ING/TELECONFE IN

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
“fel That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

|. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
LI] Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
[| The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[] Other:

 

Date: 6/30/21

aoe 4
Honorable Anthony R. Mautone
United States Magistrate Judge
